Citation Nr: 0931159	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  The case has been advanced on the 
docket.  

The Veteran testified at a July 2006 Travel Board hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.

This appeal was previously before the Board in August 2008 
when it was remanded for further development consistent with 
an October 2007 Joint Motion for Remand, filed by both 
parties in the case.  Such development having been completed, 
the appeal has been returned to the Board for further review.


FINDING OF FACT

The evidence does not show that the Veteran is unable to 
attain and/or maintain substantially gainful employment due 
to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a 
September 2002 letter.  
Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
Veteran's TDIU claim.  As such, no effective date will be 
assigned. 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran did not identify any recent medical treatment related 
to his right forearm amputation.  In accordance with the 
Joint Motion, the Veteran's former employer was again 
contacted, and a statement from that individual is contained 
in the claims folder.  Neither the Veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Veteran was accorded a 
pertinent VA examination in January 2003.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his service-connected right forearm 
amputation renders him unemployable. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of  service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2008).

The Veteran is service-connected for amputation of the right 
(major) forearm below the insertion of the pronator teres, 
evaluated as 70 percent disabling, disfiguring scars on the 
right and left side of his face and forehead, evaluated as 10 
percent disabling, and slight widening of the right 
acromioclavicular joint, evaluated as 0 percent disabling, 
for a total combined rating of 70 percent.  Thus, he meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  However, the evidence must still show that the 
Veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The evidence shows that the Veteran has a 10th grade 
education, so he is restricted in the employment for which he 
qualifies.  However, the evidence fails to show that the 
Veteran is otherwise unable to attain or maintain gainful 
employment due to service connected disabilities.  The 
Veteran testified that he worked as a welder for 42 years 
until 1987 when he retired, (at age 64).  He testified that, 
despite his service-connected right forearm amputation, he 
was able to perform his work requirements with some 
accommodations for his amputation.  He said the reason for 
his retirement in 1987 was because the work he was doing 
changed so that it became more difficult to perform his work 
duties in a timely fashion.  In other words, the work went 
from welding smaller pieces to larger pieces of a yard or 
more that required him to stop welding to feed the rod held 
in his prosthesis, thus taking him twice as long to finish a 
job as someone with two hands.  He said this made him 
uncompetitive.  

The Veteran has not indicated, however, that his employer 
forced or asked him to retire because of his disability or 
that he was otherwise disciplined for untimely finishing 
jobs.  And although he testified that he would have 
discomfort at work due to heat from the welding and holding 
the rod in his prosthesis, there is no evidence that this 
interfered with his employment such that he missed a 
substantial amount of work or otherwise was unable to perform 
his work duties.  

In May 2009, the Veteran's former employer submitted a VA 
Form 21-4192 and accompanying statement.  These documents 
indicate only that the Veteran retired in 1989 or 1990, after 
over 42 years with the company, and in no way suggest that he 
was asked to leave because of his right forearm disability or 
excessive absence from work.  In fact, the form indicates 
that the Veteran had lost no time from work due to disability 
during the 12 months preceding the last date of his 
employment.  

Although the Veteran has stated that he has pain in the right 
arm, which he called "phantom pain," there is no evidence 
that this pain is so debilitating that it prevents the 
Veteran from working.  There is no evidence that he has 
sought medical treatment or takes any medication because of 
this pain or that he is bedridden or housebound because of 
this pain.  There is also no evidence that his pain 
substantially interfered with his earlier employment.

The Veteran underwent a VA examination in January 2003.  The 
examiner failed to find any additional impairment beyond the 
amputation itself that would preclude the Veteran from 
continued gainful employment.  He said that the Veteran could 
be employed with modifications for unilateral use of his left 
upper extremity.  Although the Veteran testified at his 
hearing that he is having problems with his left upper 
extremity as secondary to his right forearm amputation, the 
examiner failed to find any significant orthopedic 
disabilities that would compound his problem of material 
handling.

Finally, although the Veteran has said that he is unable to 
work, he also said that he has not tried to find other 
employment.  Thus there is no evidence that the Veteran has 
been denied substantially gainful employment because of his 
service-connected right forearm amputation.

Under these circumstances, the preponderance of the evidence 
is against finding that the Veteran's service-connected 
disabilities cause him to be unable to pursue substantially 
gainful employment, and the benefit of the doubt doctrine is 
not for application.  Therefore, the Veteran's appeal is 
denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


